DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7 – 10 are allowed. Claims 2 - 6 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, An automatic inspection system of a substation, comprising: a plurality of inspection targets which are each one of an ammeter, voltmeter, pressure gauge, flow meter, level meter, thermometer, hydrometer, solar meter and an anemometer; a plurality of each inspection target reading devices respectively corresponding to each of the plurality of inspection targets, each inspection target reading device including a processor coupled to a sensor, the processor causing the sensor to obtain data from the inspection target and generate measurement data of the inspection target; a plurality of wireless slave stations respectively corresponding to each of the inspection target reading devices that performs communication via a wireless network, each wireless slave station is configured to transmit the generated measurement data via the wireless network; a plurality of display units respectively corresponding to each inspection target configured to display a determination condition of each inspection target, the determination condition is information indicating a range of a normal state of the inspection target; a determination condition input unit having a camera configured to image the information displayed each display unit, determine the determination condition from the image; a wireless 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, A method for controlling an automatic inspection system that collects and inspects data from a plurality of inspection targets , which are each one of an ammeter, voltmeter, pressure gauge, flow meter, level meter, thermometer, hydrometer, solar meter and an anemometer, the automatic inspection system including: a plurality of inspection target reading devices respectively corresponding to each of the plurality of inspection targets, each inspection target reading device including a processor coupled to a sensor, a plurality of wireless slave stations respectively corresponding to each of the inspection target reading devices that performs communication via a wireless network, a plurality of display units respectively corresponding to each inspection target configured to display a determination condition of each inspection target, a determination condition input unit having a camera configured to image the information displayed each display unit, the determination condition is information indicating a range of a normal state of the inspection target, the method comprising: causing, by the processor, the sensor to obtain data from the inspection target and generate measurement data of the inspection target; transmitting, by each wireless slave station, the generated measurement data via the wireless network; determining, by the determination condition input unit, the determination condition from the image; by a computer that is connected to each inspection target reading device via the wireless network: acquiring the measurement data from each inspection target reading device from the wireless master station via the wireless network; storing the acquired measurement data in a data storage unit; storing determination conditions related to the measurement data in a determination condition storage unit, which are from the determination condition input unit, for each inspection target device, superimposing the measurement data and the determination condition on each other and generate graphical information indicating the determination condition and the measurement data and whether the measurement data is within the range of the determination condition; and outputting the generated graphical information on a display.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666